DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 8-9, 11, 14-19 and 22-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burnett et al. U.S. Publication 2009/0012372 A1.
Regarding Claim 8, Burnett et al. discloses a breast implant 103 as seen in Figures 4, 8A comprising: a shell 4 comprising one or more silicone layers (paragraphs [0023], [0028], [0040] and [0101]), the shell forming a cavity with an opening (paragraph [0080]); a silicone gel 10 disposed in the cavity (paragraphs [0024], [0028], [0041], [0066], [0101]); a patch 5 covering the opening (paragraphs [0080], [0098-0099] and [0104]); and a transponder 804 disposed in the silicone gel and positioned proximal to the patch 5 (as seen in Figure 8A and paragraph [0099],  and transponder 5 containing an identification code (paragraphs [0075] and [0099]).
Regarding Claim 11, Burnett et al. discloses wherein the shell 4 comprises multiple silicone elastomer layers (paragraphs [0023], [0028], [0040] and [0101]).
Regarding Claims 14, 18, 23, Burnett et al. discloses a transponder, RFID. The limitation “functioning up to a temperature of 190°C to 230°C” and “configured to withstand temperatures up to 210°C” is a functional recitation of the transponder. Burnett et al. discloses the transponder is a passive RFID, the same material as applicant’s therefore, the transponder is fully capable of performing the function of working at a temperature of 190 to 230°C. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 15, Burnett et al. discloses a breast implant 103 as seen in Figures 4, 8A comprising: a shell 4 forming a cavity with an opening (paragraph [0080]); a cured silicone gel 10 disposed in the cavity (paragraphs [0024], [0028], [0041], [0066], [0101]); a patch 5 sealing the opening (paragraphs [0080], [0098-0099] and [0104]); and a transponder 5 flexibly fixed within the silicone gel 10 radially inward of the patch (as seen in Figure 8A and paragraph [0099], [0104-0105], [0114]).
Regarding Claims 16, 24, Burnett et al. discloses wherein the patch 5 is heat-sealed to the shell (paragraphs [0025], [0096], [0115], [0125]).
Regarding Claim 17, Burnett et al. discloses wherein the patch is sealed to the shell with an adhesive (paragraphs [0025], [0096], [0115], [0125]).
Regarding Claim 19, Burnett et al. discloses wherein the transponder is a high temperature stable radio-frequency transponder (paragraphs [0069], [0092-0093], [0104] and [0115]).
Regarding Claim 22, Burnett et al. discloses a breast implant 103 as seen in Figures 4, 8A comprising: a shell 4 comprising one or more silicone layers (paragraphs [0023], [0028], [0040] and [0101]), the shell 4 forming a cavity with an opening (paragraph [0080]); a silicone gel 10 filling the cavity (paragraphs [0023], [0028], [0089], [0093], [0096-0097]); a patch 5 sealing the opening (paragraphs [0080], [0098-0099] and [0104]); and a transponder embedded within the silicone gel (as seen in Figure 8A and paragraph [0099], [0104-0105], [0114]).
Regarding Claim 25, Burnett et al. discloses wherein the transponder 804 is a passive RFID transponder (paragraphs [0083] and [0093]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 20-21 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al. U.S. Publication 2009/0012372 A1 in view of Geissler et al. WO 2017/137853 A2.
Regarding Claims 12, 27, Burnett et al. does not expressly disclose wherein the shell comprises multiple silicone elastomer layers including a colored barrier layer. Geissler et al. teaches a breast implant 1100 in the same field of endeavor comprising a multilayered shell 1102, 1104 having an inner barrier layer 1106 (as seen in Figure 11, paragraphs [0149-0151] and [0154]) that is colored for the purpose of allowing the elastomeric layer to be visually inspected for defects, imperfections and breaches (paragraph [0155]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burnett’s shell to comprise a colored barrier layer as taught by Geissler et al. for the purpose of allowing the elastomeric layer to be visually inspected for defects, imperfections and breaches.
Regarding Claim 20, Burnett et al. does not expressly disclose wherein the breast implant is enclosed in sterile packaging. Geissler et al. teaches a breast implant 1100 in the same field of endeavor comprising a multilayered shell, wherein the implant is supplied in a sterile pouch for the purpose of maintaining a sterile implant (paragraph [0087]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burnett’s implant to be enclosed in a sterile packaging as taught by Geissler for the purpose of maintaining a sterile implant.
Regarding Claim 21, Burnett et al. does not expressly disclose wherein the packaging is a primary packaging that is disposed in a secondary packaging and the secondary packaging associates a unique identification number. Geissler et al. teaches a breast implant 1100 in the same field of endeavor comprising a multilayered shell, wherein the implant is supplied in a sterile pouch for the purpose of maintaining a sterile implant (paragraph [0087]). The limitation “packaging in a primary packaging that is disposed in a secondary packaging” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burnett’s implant to be enclosed in a single or double packaging as taught by Geissler for the purpose of maintaining a sterile implant.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al. U.S. Publication 2009/0012372 A1.
Regarding Claim 13, Burnett et al. discloses a transponder, specifically a passive RFID. However, Burnett et al. does not expressly disclose the transponder is glass encapsulated. The use of a glass encapsulated transponders are well-known in the implant art for its inertness. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a glass encapsulated transponder in Burnett’s implant in order to ensure inertness of the transponder. wherein the transponder is glass encapsulated.
Claims 10 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burnett et al. U.S. Publication 2009/0012372 A1 in view of Schuessler et al. WO 2010/056610 A2.
Regarding Claim 10, Burnett et al. does not expressly disclose wherein the implant is enclosed in packaging, and the packaging associates a unique identification number of the implant with the identification code of the transponder. Schuessler et al. teaches a breast implant in the same field of endeavor comprising a breast implant that is labeled and packaged (page 2, lines 31-34 and page 3, lines 1-6) and a unique identifier 40 positioned on the breast implant (as seen in Figure 2-3 and page 11, lines 15-27). Furthermore, Schuessler et al. teaches the implant assembly includes a unique identifier which may comprise serial number, transponder and other readable output integrated in the assembled device for the purpose of tracing the specifics of the shell (page 10, lines 26-33). In addition, the limitation “enclosed in packaging” is a product by process of the implant. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burnett’s implant to further include a unique identification number associated with an identification code of the transponder as taught by Schuessler for the purpose of tracing the specifics of the shell and implant.
Regarding Claim 26, Burnett et al. does not expressly disclose wherein the breast implant includes a unique identification number associated with an identification code of the transponder.  Schuessler et al. teaches a breast implant in the same field of endeavor comprising a breast implant that is labeled and packaged (page 2, lines 31-34 and page 3, lines 1-6) and a unique identifier 40 positioned on the breast implant (as seen in Figure 2-3 and page 11, lines 15-27). Furthermore, Schuessler et al. teaches the implant assembly includes a unique identifier which may comprise serial number, transponder and other readable output integrated in the assembled device for the purpose of tracing the specifics of the shell (page 10, lines 26-33). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burnett’s implant to further include a unique identification number associated with an identification code of the transponder as taught by Schuessler for the purpose of tracing the specifics of the shell and implant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774